Exhibit 10.5

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE
RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.  

 

PROMISSORY NOTE

 

Principal Amount:  $75,000 Dated as of February 13, 2017   New York, New York

 

iOra Software Limited, a corporation formed under the laws of England and Wales,
(the “Maker”) promises to pay to the order of BTHC X, Inc., a Delaware
corporation (the “Payee”), the principal sum of Seventy Five Thousand Dollars
($75,000) in lawful money of the United States of America, on the terms and
conditions described below. All payments on this Note shall be made by check or
wire transfer of immediately available funds or as otherwise determined by the
Maker to such account as the Payee may from time to time designate by written
notice in accordance with the provisions of this Note.

 

1.            Principal. The principal balance of this Promissory Note (this
“Note”) shall be payable on the date which is 14 days after the date of this
Promissory Note (the “Maturity Date”).

 

2.            Interest. This Note shall bear simple interest at the rate of two
and a half percent (2.5%) per month or thirty percent (30%) per annum. Interest
payable on this Note shall be calculated on the basis of one year of three
hundred sixty-five (365) days for the number of days elapsed. All accrued
interest and outstanding principal shall be due and payable on the Maturity
Date. In the event that principal balance of this Promissory Note is repaid on
or before the fourteenth (14th) calendar day after the date of this Promissory
Note, the Maker shall pay no interest to the Payee.

 

3.            Application of Payments. All payments shall be applied first to
accrued interest and then to the reduction of the unpaid principal balance of
this Note.

 

4.            Events of Default. The following shall constitute an event of
default (each an “Event of Default”):

 

(a)       Failure to Make Required Payments. Failure by Maker to pay the
principal of this Note within fourteen (14) business days following the date
when due.

 

(b)       Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary
case under the Federal Bankruptcy Code, as now constituted or hereafter amended,
or any other applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors.

 



 

 

 

(c)       Involuntary Bankruptcy, Etc. The entry of a decree or order for relief
by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under the Federal Bankruptcy Code, as now constituted or
hereafter amended, and the continuance of any such decree or order unstayed and
in effect for a period of 60 consecutive days.

 

5.            Remedies.

 

(a)       Upon the occurrence of an Event of Default specified in Section 4(a)
hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable thereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind.

 

(b)       Upon the occurrence of an Event of Default specified in Sections 4(b)
and 4(c), the unpaid principal balance of this Note, and all other sums payable
with regard to, this Note shall automatically and immediately become due and
payable, in all cases without any action on the part of Payee.

 

8.            Notices. Any notice called for hereunder shall be deemed properly
given if (i) sent by certified mail, return receipt requested, (ii) personally
delivered, (iii) dispatched by any form of private or governmental express mail
or delivery service providing receipted delivery or (iv) sent by telefacsimile
to the following addresses or to such other address as either party may
designate by notice in accordance with this Section:

 

If to Maker, then
to:                                                                         with
a copy to (which shall not constitute notice):

 

Stocksfield Limited

Attn: Mark Thompson

First Floor

1-3 Chapel Street

Guildford GU1 3UH

United Kingdom

Email: mark.thompson@stocksfield.com

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attn: Sarah Williams, Esq.

Email: Swilliams@egsllp.com

Fax: (212) 370-7889

 

If to
Payee:                                                                                           with
a copy to (which shall not constitute notice):

 

George Syllantavos

2 Argyrokastrou Street

Voula 16673, Athens, Greece
Fax: +30 210 8992896

Email: gs.nautilus@yahoo.com

 

 

Loeb & Loeb LLP

345 Park Avenue,

New York, New York 10154

Fax: 212 937-3943

Email: gcaruso@loeb.com

Attn: Giovanni Caruso

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date reflected on a signed delivery receipt, or (iv) two
(2) Business Days following tender of delivery or dispatch by express mail or
delivery service.

 

9.            Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.

 

10.          Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

[Remainder of page intentionally left blank. Signature page follows.]

 



 2 

 



 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its sole director and Chief Executive Officer the
day and year first above written.

 

  IORA SOFTWARE LIMITED         By: /s/ Mark Thompson      Name: Mark Thompson  
  Title: Director and Chief Executive Officer

 

 

3



 



